--------------------------------------------------------------------------------

Exhibit 10.2

MUTUAL SEPARATION AND TRANSITION AGREEMENT

     This Mutual Separation and Transition Agreement (“Agreement”) is entered
into effective as of June 30, 2013, among Counsel RB Capital Inc. (“Company”),
Jonathan Reich (“Executive”), CRB Holdings NY, LLC (“CRB Holdings”), and Forsons
Equity, LLC (“Forsons”) (each a “Party” and collectively the “Parties”).

     Executive is employed by Company as its Co-CEO and Executive’s wholly-owned
company, CRB Holdings, is a stockholder of Company;

     The Parties have mutually agreed to end Executive’s employment relationship
with Company, to terminate certain agreements among the Parties, and to part
amicably.

     In consideration of the agreements set forth below, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

     1. Executive’s Separation. Executive’s separation from Company will be
effective as of the close of business on June 30, 2013 (the “Separation Date”).
Executive hereby resigns as an employee, director, officer and from any other
position he may hold at Company and each of its Affiliates, effective as of the
Separation Date. For purposes of this Agreement, Affiliates means any person,
entity or organization that controls, is controlled by or under common control
with Company or Executive, respectively. For purposes of this Agreement, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management of a person, entity,
partnership, joint venture, trust, business or other organization or
association, whether through ownership of voting securities, as trustee or
executor, by contract or any other means. For clarity, the Affiliates of
Executive include Forsons, CRB Holdings and Reich Brothers, Inc., and the
Affiliates of Company include Counsel Corporation, Counsel RB Capital LLC
(“CRB”) and Heritage Global Partners, Inc. (“HGP”).

     2. Salary and Benefits. Subject to standard withholding requirements,
Company will pay Executive an amount equal to his present monthly salary and
continue any group medical or health benefits plan currently provided by
Company, in each case through July 31, 2013. On or before August 1, 2013,
Executive will pay to Company an amount equal to the sum of Executive’s salary
for July plus the cost of Executive’s group medical or health benefits plan for
July. For clarity, such expenses include the amounts shown on Schedule 2. No
benefits, salary, bonus, severance payments or other amounts whatsoever will be
due to Executive except as set forth in this Section 2. Executive may exercise
the option of continuing any group medical or health benefit plan provided by
Company consistent with, for the duration allowed by, and under the conditions
imposed under applicable federal and state laws. Company will provide Executive
with a standard COBRA letter providing further details concerning Executive’s
health insurance continuation rights.

     3. Expenses. Company has paid the June charges on Executive’s AMEX account
in accordance with Company policy. On or before August 1, 2013, Executive and
Adam Reich will reimburse Company for Executive’s personal expenses shown on
Schedule 2. Amounts otherwise due from Executive and Adam Reich under this
Agreement will be reduced by certain expenses paid by Adam Reich in the amount
shown on Schedule 2.

--------------------------------------------------------------------------------

     4. Common Stock and Intellectual Property Matters.

          4.1 Surrender of Shares. Effective on the Separation Date, Executive
hereby surrenders to the Company 400,000 shares of Company Common Stock (the
“Shares”). Executive represents and warrants to Company that Executive holds
good and valid title to, and sole record and beneficial ownership of, the
Shares, free and clear of any liens, encumbrances, claims or other defects of
title or restrictions other than applicable securities laws (collectively,
“Encumbrances”), and Executive has not assigned or agreed to assign any rights
related to the Shares. Promptly following execution of this Agreement, Executive
will deliver to Company the stock certificates representing all of the Shares,
with duly executed stock powers reasonably satisfactory to Company and its
transfer agent, in proper form for transfer, free and clear of all Encumbrances.

          4.2 Termination of License. The Intellectual Property License and
Preservation Agreement dated August 10, 2012, between Executive and Company is
hereby terminated as of the Separation Date. Promptly following the execution of
this Agreement, Company will take all reasonable steps to change the name of
Company and its subsidiaries to remove references to “RB” and will not use the
name Reich Brothers or any variant thereof from and after the execution of this
Agreement. For clarity, the term of the Intellectual Property License and
Preservation Agreement set forth in Section 3 of that agreement is terminated
and ends effective as of the Separation Date.

          4.3 Options. Executive’s option to acquire up to 625,000 shares of
Company Common Stock pursuant to the Stock Option Grant Notice dated January 19,
2011 between Executive and Company will remain in full force and effect, in
accordance with and subject to the terms and conditions of the grant notice,
Stock Option Agreement dated January 19, 2011 between Executive and Company, and
Company’s 2010 Non-Qualified Stock Option Plan.

          4.4 Retained Stock. For clarity, CRB Holdings will retain the
1,621,000 shares of Company Common Stock that it currently owns. Such shares
will remain subject to all applicable state and federal securities laws.
Promptly following the execution of this Agreement, the Parties will cooperate
to remove from the stock certificates representing such shares all restrictive
legends other than a standard securities laws legend.

     5. Satisfaction of Guarantees. On or promptly following the execution of
this Agreement, Company will procure the termination of the following Agreements
related to Company’s loan from Israel Discount Bank of New York (“IDB”):
Guaranty Agreement from Forsons Equity, LLC dated June 2, 2009, Support
Agreement from Jonathan Reich dated June 2, 2009, and Guaranty Agreement
(Validity) from Jonathan Reich dated June 2, 2009. The Parties acknowledge and
agree that the Guaranty Agreement (Limited) from Jonathan Reich dated June 2,
2009 was released by IDB on or about March 1, 2011. In this regard, Company
agrees to advance funds to CRB to pay off in full on or before the execution of
this Agreement, Company’s obligations to Israel Discount Bank under the above
referenced loan, with an approximate remaining balance of $4,000,000. In the
event, for any reason, any of the guaranty or support agreements referenced
above, or any replacements or amendments thereof are not fully released and
terminated by the execution of this Agreement, the Company hereby agrees to
indemnify, defend and hold harmless the Executive and his heirs, successors and
assigns from and against any claims made by Israel Discount Bank or its assigns
under any of such guaranty or support agreements referenced above or any
replacements or amendments thereof. In the event such guaranty or support
agreements are not terminated and released in full within 30 days following the
Separation Date, the Company will terminate its loan facilities with Israel
Discount Bank and replace them with another lender and new loans.

2

--------------------------------------------------------------------------------

     6. Termination of Other Agreements.

          6.1 Terminated Agreements. Except as provided in Section 6.2, each
existing agreement between the Parties is hereby terminated as of the Separation
Date, including but not limited to the Company Code of Conduct as it applies to
Executive, the Employment Agreement between Executive and Company dated January
19, 2011, as amended, and the Lock-up Agreement among Forsons, Executive and
Company dated December 10, 2012, as amended. For clarity, no provisions of the
Company Code of Conduct as it applies to Executive, the Employment Agreement
between Executive and Company dated January 19, 2011, as amended, or the Lock-up
Agreement among Forsons, Executive and Company dated December 10, 2012, as
amended, that were intended to survive termination of such agreements shall
continue after the Separation Date unless they are required by law. For clarity,
notwithstanding the termination of the foregoing agreements, no claim for any
breach of any agreement or obligation by any Party is waived or released by this
Agreement.

          6.2 Surviving Agreements. Notwithstanding Section 6.1, the Stock
Option Grant Notice and Stock Option Agreement described in Section 4.3 and the
Indemnification Agreement dated January 19, 2011 between Executive and Company
will remain in full force and effect in accordance with their terms
(collectively, the “Surviving Agreements”). For clarity, Executive’s rights to
indemnification, under the charter and bylaws of Company and the constituent
documents of Company’s subsidiaries will remain in full force and effect in
accordance with their terms. Executive’s rights and obligations under any
directors’ and officers’ insurance policy maintained by Company are not effected
by this Agreement and the Company agrees to maintain such policies after the
Separation Date in Company’s discretion in accordance with Company’s needs;
provided that Company will notify Executive if Company plans to terminate or not
renew such insurance so that Executive may seek to purchase tail or other
coverage.

          6.3 Non-disparagement. Except as required by applicable law or
compelled by legal process, neither Executive nor anyone acting on his behalf
will (i) make any derogatory, disparaging or critical statement about the
Company, its Affiliates, or any of their present or former officers, directors,
employees, shareholders, parents or subsidiaries or (ii) without the prior
written consent of the Company, communicate, directly or indirectly, with the
press or other media concerning the Company, its Affiliates, or any of their
present or former employees or business of the Company (other than incidental
references to the Company or its business which are non-specific in nature and
included as a part of Executive's general market observations). Further, the
Company agrees that, both during and after the Employment Period, except as
required by applicable law or compelled by legal process, neither the Company
nor anyone acting on its behalf will (i) make any derogatory, disparaging or
critical statement about Executive, his Affiliates, or any of their present or
former officers, directors, employees, shareholders, parents or subsidiaries or
(ii) without the prior written consent of Executive, communicate, directly or
indirectly, with the press or other media concerning Executive, his Affiliates,
or any of their present or former officers, directors, employees, shareholders,
parents or subsidiaries.

3

--------------------------------------------------------------------------------

     7. Transition Matters.

          7.1 Transition Services. Executive will assist Company and reasonably
cooperate in the transition of Executive’s responsibilities and duties to the
Company and its Affiliates to such persons as may be designated by the Company,
including assisting in transitioning business points of contacts and
relationships with which Executive or any Transferred Employee (defined below)
has been the principal point of contact on behalf of the Company or its
Affiliates and ensuring the transfer of relevant knowledge necessary to enable
the successful completion of and collection of amounts due under any
transactions underway for which Executive or any Transferred Employee (defined
below) has been principally responsible. Following the execution of this
Agreement, Executive will be reasonably available via email and telephone to
answer questions and provide guidance relating to matters previously under the
direction or control of Executive or any Transferred Employee, and will
cooperate in good faith with Company in providing information and answering
questions related to such matters. Except as provided in Sections 7.6 and 7.7,
Company anticipates that the need for post-Separation Date cooperation will be
limited, and that Executive will not be required to play an active role in any
Company transactions after the execution of this Agreement. As part of his
employment, Executive obtained knowledge, information, and expertise regarding
the operations of Company that may be useful to Company in prosecuting,
defending and otherwise managing current and future litigation matters by or
against Company. After the execution of this Agreement, Executive will, with
reasonable notice and at Company’s expense, furnish information as may be in the
possession of Executive or any Transferred Employee and will cooperate and cause
the Transferred Employees to cooperate with Company as may reasonably be
requested in connection with any claims or legal actions in which Company or its
Affiliates are or may become a party.

          7.2 Employee Transfer. Effective as of the Separation Date, CRB will
terminate the employment of Marc Esrig, Steve Kaufman, Yulia Levesque, Vaughn
Barber and Ron Schinik (collectively, the “Transferred Employees”). Subject to
standard withholding requirements, Company will pay the Transferred Employees an
amount equal to their present monthly salary and continue any group medical or
health benefits plan currently provided by Company, in each case through July
31, 2013. On or before August 1, 2013, Executive will pay to Company an amount
equal to the sum of the Transferred Employees’ salaries for July plus the cost
of Transferred Employees’ group medical or health benefits plan for July.
Effective as of the Separation Date, Executive will employ the Transferred
Employees on terms determined by Executive. Executive will indemnify, defend and
hold harmless Company for any loss, cost or liability (including reasonable
attorneys’ fees) incurred by Company or any Affiliate arising out of or relating
to accrued paid time off and accrued vacation of the Transferred Employees as of
the Separation Date which have not been paid to the Transferred Employees as of
the Separation Date, including any investigation, complaint or action by any
Transferred Employee or governmental agency or authority. Executive agrees to
pay any claim for such unpaid time off or vacation pay when and if asserted by
any Transferred Employee. The Transferred Employees will not receive bonus or
severance pay upon their departure from Company.

4

--------------------------------------------------------------------------------

          7.3 Office Transfers. Effective as of the Separation Date, Executive
will cause his Affiliates to terminate the New York Lease (the “Lease”) dated
March 1, 2009 for the Company’s NY office (the “Office”). Notwithstanding the
provisions of the Lease, after the Separation Date, no party to the Lease will
have any further rights, obligations, duties or liabilities under the Lease.
Executive will be entitled to retain all of Executive’s personal property
located at the Office. On or before August 1, 2013, Executive will return to
Company the security deposit shown on Schedule 2.

          7.4 Active Transactions. Attached as Schedule 7.4A is a list of active
transactions or opportunities with respect to which Company, its Affiliates or
Executive have commenced meaningful efforts as of the Separation Date (the
“Pending Opportunities”), and attached as Schedule 7.4B is a list of publicly
known transactions on which Company, its Affiliates or Executive have not
commenced meaningful efforts to obtain or pursue as of the Separation Date (the
“Public Opportunities”). For clarity, “commenced meaningful efforts” includes
making a bid, inspecting the property or putting a partners group together to
pursue the opportunity. Schedule 7.4B is a list of publicly known transactions
based on Executive’s last 6 month’s expense report data showing which
transactions have been under consideration to varying degrees, but that have not
become Pending Opportunities. Executive represents and warrants to Company that
Schedule 7.4A is complete and accurate and that, other than transactions and
opportunities that are identified on Schedule 7.4A, Executive has no actual
knowledge of any transactions or opportunities with respect to which Company,
its Affiliates or Executive have commenced meaningful efforts as of the
Separation Date. For a period of 180 days following the Separation Date,
Executive and his Affiliates, including any venture in which Executive is
involved in the future, will not directly or indirectly, solicit, exploit,
pursue or undertake any Pending Opportunity or assist any third party to do so.
The restrictions in this Agreement are narrowly tailored to protect Company’s
interest in its Pending Opportunities that Company has expended substantial
effort to pursue, and will not impair Executive’s ability to practice his
profession or earn a living. Either party to this Agreement may solicit any
party named on Schedule 7.4B without restriction. The restrictions in this
Section 7.4 are not intended to prevent Executive or Reich Brothers, Inc. from
pursuing any opportunities that are not Pending Opportunities.

          7.5 Asset Disposition. Company will not dispose of any material assets
of Company or CRB identified on Schedule 7.5, except or unless: (i) in
good-faith, arm’s-length transactions at fair market value with unrelated third
parties; or (ii) with the prior written consent of Executive; or (iii) Company
or CRB contemporaneously assigns to Executive an interest in such assets
proportional to Executive’s percentage ownership of the Company’s then current
issued and outstanding capital stock on a fully diluted basis (“Executive’s
Prorata Share”); or (iv) Company or CRB contemporaneously pays to Executive an
amount equal to the product of (y) the fair market value of such assets
multiplied by (z) Executive’s Prorata Share. For purposes hereof, fair market
value of assets shall be no less than the fair market value determined in any
disposition of such assets.

          7.6 Confirmed Profit Share. Following the execution of this Agreement,
Company will pay to Executive and Adam Reich, jointly, an amount equal to the
percentage specified on Schedule 7.6 multiplied by the Cumulative Net Profits
(defined below) from the transactions identified on Schedule 7.6. Executive will
remain actively involved in these transactions and assist Company and its
Affiliates to complete such transactions, in each case as reasonably requested
by Company. “Cumulative Net Profits” means the cumulative sum of net profits
received and losses incurred by CRB and its Affiliates from the sale by CRB and
its Affiliates of the assets included in the specified transactions; provided
that the net profits or losses for each such transaction will be calculated on
the same basis as net profits and losses are required to be calculated with
respect to third-party partners in the applicable transaction, or, if the
transaction does not include a third party partner, the gross sale proceeds less
the cost of goods, capital invested, sales, use, transfer and similar taxes and
expenses directly related to the acquisition and sale of the assets, including
carrying costs of any real estate. Company will track all amounts received that
are subject to this Section 7.6, and all applicable costs, expenses and
disbursements, and within 30 days following Company’s final determination of the
Cumulative Net Profits, Company will pay to Executive and Adam Reich, jointly,
any amount required by this Section 7.6, and provide a calculation in reasonable
detail of Company’s determination of any amount due. For clarity, in calculating
Cumulative Net Profits, any negative net profits resulting from any applicable
transaction will be offset against any positive net profits resulting from any
applicable transaction, provided that if Cumulative Net Profits is an amount
below zero, Executive will not be obligated to pay Company any portion of the
negative Cumulative Net Profits.

5

--------------------------------------------------------------------------------

               7.6.1 Exception Transaction.

                    (a) Purchase. With respect to the transaction identified on
Schedule 7.6 that is marked with an asterisk (the “Exception Transaction”), on
or before July 31, 2013, Executive, jointly with Adam Reich, may in their
discretion notify Company in writing (the “Election Notice”) of their intent to
purchase the remaining assets related to the Exception Transaction (the
“Exception Assets”) for a total purchase price equal to the sum of: (i) all
costs and expenses incurred, paid or payable and related to the acquisition of
the Exception Assets, and all other costs and expenses incurred, paid or payable
and related to the Exception Assets through July 31, 2013, minus (ii) $250,000.
To be effective the Election Notice must, if accepted by Company, constitute a
binding obligation of Executive to consummate the purchase of the Exception
Assets and include an earnest money deposit of $400,000. The earnest money will
be applied to the purchase price at closing, be returned to Executive if Company
defaults, or be retained by Company if Executive defaults. Retention or return
of the earnest money will not limit or affect any remedy available to any Party
for a default. Within fifteen days after receipt of an effective Election
Notice, Company will notify Executive and Adam Reich in writing whether Company,
in its discretion, accepts the Election Notice and agrees to be bound to
consummate the sale of the Exception Assets. If Company accepts in writing the
Election Notice, then on a mutually agreed date that is not later than September
30, 2013, the parties will consummate the sale of the Exception Assets. At the
closing of any transaction pursuant to an Election Notice accepted by Company,
Executive and Adam Reich may assign and delegate their purchase rights and
obligations to a third-party purchaser.

                    (b) Effect on Cumulative Net profits. For purposes of
Section 7.6, the Exception Transaction will be excluded from the calculation of
Cumulative Net Profits if either: (i) a sale of the Exception Assets to
Executive or his assignee is consummated pursuant to Section 7.6.1(a), or (ii)
Company declines to accept an effective Election Notice pursuant to Section
7.6.1(a) . Any other transaction involving the Exception Assets will be included
in the calculation of Cumulative Net Profits for purposes of Section 7.6.

6

--------------------------------------------------------------------------------

                    (c) Reporting. Within 90 days after the end of each fiscal
year and within 60 days after the end of each other fiscal quarter, in each case
prior to a disposition of the Exception Assets, Company will provide Executive
with an unaudited balance sheet and income statement with respect to the
Exception Assets. Upon reasonable request, Company will make available for
examination by Executive those books and records of Company that are directly
related to the Exception Assets, to enable Executive to confirm the contents of
such financial statements. Executive will not use such financial statements or
any related information for any purpose other than understanding the status of
the Exception Assets, and will not disclose or permit any third party to access
the financial statements or the information therein or any related information.

          7.7 Potential Profit Share. Following the execution of this Agreement,
Company will pay to Executive and Adam Reich, jointly, an amount equal to up to
the percentage specified on Schedule 7.7 multiplied by the Cumulative Net
Profits from those transactions identified on Schedule 7.7 in which Executive is
integrally involved in the disposition of the remaining assets, as determined in
accordance with this Section 7.7. Ross Dove and Kirk Dove (the “Dove Brothers”)
will recommend to an independent committee of the Company’s Board of Directors,
currently consisting of Sam Shimer and Brendon Ryan (the “Independent
Committee”) whether Executive is entitled to payment with respect to any such
transaction and, if so, the percentage payment due. Absent manifest error, the
Dove Brothers’ recommendation will be accepted by the Independent Committee. If
any Party disputes the recommendation of the Dove Brothers, the Independent
Committee will resolve the dispute in good faith and the Independent Committee’s
decision will be binding on the Parties. If the Dove Brothers are not employed
by CRB or an Affiliate when a payment may be due under this Section 7.7, then
the decision of the Independent Committee regarding the payment of any amount
due under this Section 7.7 will be binding on the Parties. Company will track
all amounts received that are subject to this Section 7.7, and all applicable
costs, expenses and disbursements, and within 30 days following the final
determination of the Cumulative Net Profits, Company will pay to Executive and
Adam Reich, jointly, any amount required by this Section 7.7. For clarity, in
calculating Cumulative Net Profits, any negative net profits resulting from any
applicable transaction will be offset against any positive net profits resulting
from any applicable transaction, provided that if Cumulative Net Profits is an
amount below zero, Executive will not be obligated to pay Company any portion of
the negative Cumulative Net Profits.

     7.8 Commissions and Claims.

               (a) Pending Commissions. Subject to Company’s prior or
contemporaneous receipt of written confirmation from International Textile
Machinery Sales, Inc., Del Ezell and Midtown Commercial Real Estate that all
obligations of Company and its Affiliates to them have been satisfied in full
and that the amounts being paid are due for services properly rendered and not
payable in whole or part, directly or indirectly to Executive or his Affiliates,
promptly following the execution of this Agreement Company will pay and deduct
in the calculation of Cumulative Net Profits in respect of the Exception
Transaction: (i) $50,000 of commissions and expenses of ITMS, the dealer
responsible for the sale of the equipment related to the Exception transaction
in December 2012, (ii) $20,000 of expenses of Del Ezell, and (iii) $30,000 of
fees of Midtown Commercial, the finder of the Exception Transaction.

7

--------------------------------------------------------------------------------

               (b) Compensation Claims. If any third party that was not
identified to Company’s investment committee as a broker or finder with respect
to a Pending Opportunity asserts that, based on communications with Executive,
it is entitled to participate in, share profits in, or receive consideration
with respect to such Pending Opportunity (a “Compensation Claim”), then: (i) if
Executive acknowledges such communication, Executive will either pay the
Compensation Claim or obtain for the benefit of Company and its Affiliates a
release and waiver of the Compensation Claim, or (ii) if Executive denies such
communication Executive will furnish information as may be in the possession of
Executive or any Transferred Employee and will cooperate and cause the
Transferred Employees to cooperate with Company as may reasonably be requested
in connection with defending any claims or legal actions arising out of or
related to the Compensation Claim and, if it is finally determined that the
Compensation Claim was based on communications with Executive, Executive will
either pay the Compensation Claim or obtain for the benefit of Company and its
Affiliates a release and waiver of the Compensation Claim.

               (c) Partner Claims. If, with respect to any potential transaction
that was presented to Company’s investment committee, a third party that was not
identified to the investment committee asserts that, based on communications
with Executive, it is entitled to participate in, share profits in, or receive
consideration with respect to such transaction (a “Partner Claim”) then: (i) if
Executive acknowledges such communication, Executive will either pay the partner
Claim or obtain for the benefit of Company and its Affiliates a release and
waiver of the Partner Claim, or (ii) if Executive denies such communication
Executive will furnish information as may be in the possession of Executive or
any Transferred Employee and will cooperate and cause the Transferred Employees
to cooperate with Company as may reasonably be requested in connection with
defending any claims or legal actions arising out of or related to the partner
Claim and, if it is finally determined that the Partner Claim was based on
communications with Executive, Executive will either pay the Partner Claim or
obtain for the benefit of Company and its Affiliates a release and waiver of the
Partner Claim.

     7.9 Company Property and Operational Data.

          7.9.1 Return of Company Property. On the execution of this Agreement,
Executive will return and deliver to the Secretary of Company, all paper files
and records relating to the business of the Company, any subscriptions, any
licenses for licensed software, and all prepaid assets, security and other
deposits and similar assets. Executive will not retain any copies or extracts of
the foregoing or make any use of Company assets after the execution of this
Agreement, except as directed by Company to support ongoing transactions
pursuant to Sections 7.6 and 7.7. Executive will retain all other personal
property located at the Office. For purposes of clarity, the Company shall not
be entitled to retain a copy of Executive’s Microsoft Outlook personal contact
database.

          7.9.2 Operational Data. Executive owns his personal contact databases
and the Transferred Employees own their own personal contact databases contained
in Microsoft Outlook. Executive will be entitled to retain the use of CRB’s
telephone numbers. CRB will implement a forwarding message for all emails
addressed to Executive and Transferred Employees which shall read as follows:
“Please note that effective July 1, 2013, Jonathan Reich/Adam Reich and the
employees at both the New York and Los Angeles offices of Counsel RB Capital
have joined Reich Brothers LLC. Jonathan/Adam can be reached at
jreich@reichbros.com/areich@reichbros.com. The addresses and phone numbers
remain the same.” From the Separation Date through December 31, 2013, Company
will cause such forwarding message to be in effect, and will forward to
Executive all email messages received by Company and addressed to Executive or
Transferred Employees. No personnel of Company or its Affiliates will access or
read any emails sent to Executive or the Transferred Employees from the
Separation Date through December 31, 2013. After December 31, 2013, such email
accounts will be rendered void and unusable by any Party. Following the
execution of this Agreement, any other operational intellectual property
identified on Schedule 7.9.2 including phone numbers as noted above and the
domain name counselrb.com will belong to Executive and to Adam Reich; provided
that no right to any trademark or trade name of Company or its Affiliates is
transferred. Promptly following execution of this Agreement, Company will
transfer the domain name counselrb.com to GoDaddy Account # 66562729 with the
Administrative Name reichbros.com. Upon such transfer, Company will notify Ron
Schinik at Rschinik@reichbros.com that the transfer has been completed.
Executive will cease and cause his Affiliates to cease all use of the term
“Counsel” in any domain name on or before September 30, 2013.

8

--------------------------------------------------------------------------------

     8. Representations and Warranties.

          8.1 Executive and Affiliates. Executive and his Affiliates jointly and
severally represent and warrant to Company and its Affiliates that the following
representations and warranties are true, correct and complete as of the date
hereof and will be true, correct and complete as of the execution of this
Agreement:

               8.1.1 Organization and Good Standing. Each Affiliate of Executive
is an entity duly formed, validly existing and in good standing under the laws
of the state of its organization. Executive and each of his Affiliates have full
power and authority to enter into this Agreement and carry out the transactions
contemplated hereby.

               8.1.2 Authorization. The execution, delivery and performance of
this Agreement by each Affiliate of Executive have been duly and validly
authorized by such Affiliate and by all other necessary entity action on the
part of such Affiliate. This Agreement constitutes the legal, valid and binding
obligation of Executive and each of his Affiliates, enforceable against
Executive and his Affiliates in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditors' rights generally.

               8.1.3 No Conflicts; Consents. The execution, delivery and
performance of this Agreement will not violate the provisions of, or constitute
a breach or default whether upon lapse of time and/or the occurrence of any act
or event or otherwise under (a) the certificate of incorporation or formation,
operating agreement or bylaws, or any other organizational document of any
Affiliate of Executive, (b) any law or regulation to which any Affiliate of
Executive is subject; (c) any contract to which Executive or any Affiliate is a
party or is subject; or (d) any order or decree of any court, arbiter or
governmental authority applicable to Executive or his Affiliates. Executive and
his Affiliates need not give any notice to, make any filing with, or obtain any
approval or consent of any third party in order to consummate the transactions
contemplated hereby.

9

--------------------------------------------------------------------------------

               8.1.4 Litigation. No lawsuit, governmental investigation or
legal, administrative, or arbitration action or proceeding is pending or
threatened against Executive or any of his Affiliates, that questions the
validity of this Agreement or seeks to prohibit, enjoin or otherwise challenge
the consummation of the transactions contemplated hereby.

          8.2 Company and Affiliates. Company hereby represents and warrants to
Executive and his Affiliates that the following representations and warranties
are true, correct and complete as of the date hereof and will be true, correct
and complete as of the execution of this Agreement:

               8.2.1 Organization and Good Standing. Company is a corporation
duly formed, validly existing and in good standing under the laws of the State
of Florida and has full power and authority to enter into and carry out its
obligations under this Agreement. Company has full power and authority to enter
into this Agreement and to carry out the transactions contemplated hereby.

               8.2.2 Authorization. The execution, delivery and performance of
this Agreement by Company have been duly and validly authorized by Company and
by all other necessary corporate action on the part of Company. This Agreement
constitutes the legal, valid and binding obligation of Company, enforceable
against Company in accordance with its terms except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws and equitable principles relating to or limiting creditors' rights
generally.

               8.2.3 No Conflicts; Consents. The execution, delivery and
performance of this Agreement will not violate the provisions of, or constitute
a breach or default whether upon lapse of time and/or the occurrence of any act
or event or otherwise under (a) the certificate of incorporation, bylaws or any
other organizational document of Company, (b) any law or regulation to which
Company is subject; (c) any contract to which Company or any Affiliate is a
party or is subject; or (d) any order or decree of any governmental authority
applicable to Company or its Affiliates. Other than Israel Discount Bank of New
York, Company and its Affiliates need not give any notice to, make any filing
with, or obtain any approval or consent of any third party in order to
consummate the transactions contemplated hereby.

               8.2.4 Litigation. No lawsuit, governmental investigation or
legal, administrative, or arbitration action or proceeding is pending or
threatened against Company or any of its Affiliates, that questions the validity
of this Agreement or seeks to prohibit, enjoin or otherwise challenge the
consummation of the transactions contemplated hereby.

     9. Survival. The representations and warranties and covenants of the
Parties contained in this Agreement shall survive the execution of this
Agreement and continue thereafter.

     10. Confidentiality. Except as required by applicable law, each Party will
keep confidential the terms of this Agreement and all discussions and
negotiations between the Parties regarding this Agreement. Except as required by
applicable law, no Party will discuss this Agreement or the terms of this
Agreement with anyone other than Executive’s spouse or the Parties’ respective
tax, accounting or legal advisors, except to say that the terms were
satisfactory to all concerned. If a Party discusses this Agreement as allowed by
the preceding sentence, they will inform the persons with whom the Agreement is
discussed that the terms and substance of this Agreement must remain
confidential. Notwithstanding the foregoing, the Parties will mutually agree on
a press release to be issued upon execution of this Agreement. In addition,
notwithstanding clause (ii) of Section 6.3, but subject to the remainder of
Section 6.3, (i) Executive may announce his new venture and that Executive and
the Transferred Employees have joined Executive’s new venture and have separated
from Company, (ii) Executive may state that Executive and Company have separated
on mutually agreed and amicable terms; (iii) Company may issue communications
confirming the departure of Executive and the Transferred Employees; and (iv)
Company may issue communications that Executive and the Transferred Employees
have separated on mutually agreed and amicable terms.

10

--------------------------------------------------------------------------------

     11. Equitable Relief. Each Party acknowledges that the performance of its
obligations under this Agreement are special, unique and of extraordinary
character, and that, in the event that such Party or its Affiliates breach,
threaten to breach or fail or refuse to perform any of their obligations under
this Agreement, irreparable injury to the other Parties will result. If a Party
or its Affiliates breaches, threatens to breach or fails or refuses to perform
any of its obligations under this Agreement, then each other Party will be
entitled to, in addition to any remedies at law for damages or other relief,
specific performance of such covenant or agreement hereunder, including
injunctive relief.

     12. Code Section 409A Compliance. This Agreement will be interpreted,
operated and administered in a manner intended to avoid the imposition of
additional taxes under Section 409A of the Code. Further, the Parties
acknowledge and agree that the form and timing of the payments and benefits to
be provided pursuant to this Agreement are intended to be exempt from, or to
comply with, one or more exceptions to the requirements of Section 409A of the
Code. Notwithstanding any provision of this Agreement to the contrary, Company,
its Affiliates and each of their respective officers, directors, employees and
representatives, neither represent nor warrant the tax treatment under any
federal, state, local, or foreign laws or regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any payment or benefits
contemplated by this Agreement including, but not limited to, when and to what
extent such payments or benefits may be subject to tax, penalties and interest
under the Tax Laws. Executive agrees to accept the potential application of the
Tax Laws, including section 409A of the Code, to the tax and legal consequences
of payments payable to the Executive hereunder.

     13. Governing Law; Dispute Resolution. This Agreement and all rights,
duties, and remedies hereunder will be governed by and construed and enforced in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions. Exclusive venue for any action arising out of or
related to this Agreement will be in state or federal court located in the
County of New York, New York, and each party consents to the jurisdiction of
such courts and waives any defense based on lack of personal jurisdiction or
inconvenient forum. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATED
TO THIS AGREEMENT BE TRIED BY JURY. EACH PARTY KNOWINGLY AND VOLUNTARILY WAIVES
ITS RIGHT TO DEMAND TRIAL BY JURY.

     14. No Admission of Liability. No part of this Agreement is to be construed
as an admission of liability or any other form of wrongdoing by any of the
Parties or their Affiliates, and no part of this Agreement is to be construed as
a release or waiver of any claim or cause of action by any of the Parties or
their Affiliates.

11

--------------------------------------------------------------------------------

     15. Conditions Precedent. The obligation of Company and its Affiliates, on
the one hand, and the Executive and his Affiliates, on the other hand, to
perform the duties and covenants of Company and its Affiliates or the Executive
and his Affiliates, as appropriate, are subject in each instance to satisfaction
of the conditions precedent that Company and its Affiliates, on the one hand,
and the Executive and his Affiliates, on the other hand, have each complied in
all material respects with the relevant provisions of this Agreement and that
the representations and warranties of the Company and its Affiliates and of the
Executive and his Affiliates, as applicable, are true and correct on the
Separation Date.

     16. Further Assurances. Each Party will use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other Parties in doing, all things
necessary, proper or advisable to consummate, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including but not
limited to the execution and delivery of such further documents and instruments
and the taking of such other acts, as another Party may reasonably request in
order to effectuate the transactions contemplated by this Agreement. Each Party
will cause its Affiliates to comply with the terms of this Agreement as though
such Affiliates were parties to this Agreement, and each Party will be liable
for any failure of its Affiliates to comply with the terms of this Agreement.

     17. Severability. If any court of competent jurisdiction determines that
any of the covenants and agreements contained herein, or any part thereof, is
unenforceable because of the character, duration, or scope of such provision,
such court will have the power to reduce the duration or scope of such provision
or to strike such provision in its entirety, as the case may be, and, in its
modified or reduced form, this Agreement will then be enforceable to the maximum
extent permitted by applicable law.

     18. Successors And Assigns. Executive agrees that this Agreement will be
binding upon, and pass to the benefit of, the successors and assigns of Company
and its Affiliates. Any payments due to the Executive hereunder or rights
accrued hereunder will be payable to or enforceable by his estate or
representative in the event of his death or disability. No assignment or rights
or delegation of duties under this Agreement will relieve the assigning or
delegating Party of its obligations under this Agreement.

     19. Amendments. This Agreement may not be amended or modified other than by
a written instrument signed by an authorized representative of each Party.

     20. Interpretation. The section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement. The terms and provisions of this Agreement are the result of
negotiations among the parties. Accordingly, no ambiguity in this Agreement that
may arise in the future will be interpreted against or adversely to any of the
Parties solely because that Party, or that Party’s representative, was
responsible for proposing or drafting said language, or any term of this
Agreement.

12

--------------------------------------------------------------------------------

     21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument. Facsimile and .pdf signatures will
suffice as original signatures.

     22. Entire Agreement. Except for the Surviving Agreements and continuing
provisions of the terminated agreements, this Agreement sets forth the entire
agreement and understanding of the Parties relating to the subject matter hereof
and merges and supersedes all prior discussions, agreements, and understandings
of every kind and nature between the Parties hereto, and no Party will be bound
by any term or condition other than as expressly set forth or provided for in
this Agreement. This Agreement is for the sole benefit of the Parties, their
Affiliates, the Company Indemnified Parties and the Executive Indemnified
parties, and no other person, entity or organization will be deemed to be a
third party beneficiary of this Agreement.

(SIGNATURE PAGE FOLLOWS)

13

--------------------------------------------------------------------------------

     The Parties have executed this Agreement effective as of June 30, 2013.

EXECUTIVE:

/s/ Jonathan Reich   Jonathan Reich         CRB HOLDINGS:       CRB HOLDINGS NY,
LLC       By: /s/ Jonathan Reich   Its: President         FORSONS:       FORSONS
EQUITY, LLC       By: /s/ Jonathan Reich   Its: President         COMPANY:      
COUNSEL RB CAPITAL INC.       By: /s/ Stephen Weintraub   Its: EVP, Secretary &
CFO  


--------------------------------------------------------------------------------